EXHIBIT MICROCHIP TECHNOLOGY INCORPORATED International Employee Stock Purchase Plan Change Form Please print and complete all information below: Full Name: Badge #: LastFirstM Home Address: Social Security Number: Date of Hire: SECTION I - ELECTION Change Payroll Deduction Percentage: I hereby authorize Microchip Technology Incorporated to change my current deduction percentage to the following: CIRCLE ONE:1%2%3%4%5%6%7%8%9%10% SECTION II - BENEFICIARY Beneficiary(ies) - List additional beneficiaries on back Relationship of Beneficiary(ies) SECTION III – WITHDRAW FROM THE EMPLOYEE STOCK PURCHASE PLAN (check one) ¨ Stop my contributions and purchase the Microchip Technology Incorporated shares on the next purchase date. ¨ Stop my contributions and refund my payroll Employee Stock Purchase Plan deductions collected. Signature of Employee Date
